DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,490,613 B2 in view of Beak et al. (U.S. Patent No. 9,012,900 B2).
Regarding claim 1, Claim 1 of U.S. Patent No. 10,490,613 B2 discloses all of the limitations of the claim with the exception of a bank disposed on the reflective barrier.
Beak discloses a bank disposed on the reflective barrier (FIG. 1: 165, see paragraph 0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the bank of Beak to the invention of Claim 1 so as to open a hole for disposing the light emitting layer (see paragraph 0037).
Regarding claim 2, the limitation “wherein a light produced in the light emitting element passes through the bank, is reflected by the reflective layer disposed on the first side surface of the insulation layer, and is emitted toward a viewing plane,” refers to functions performed by the bank and reflective layer is it pertains to light direction rather than structurally limiting the claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The limitations of claim 2 do not 
Regarding claim 3, all of the limitations of claim 3 are taught by claim 2 of the patent, as previously modified by Beak.
Regarding claim 4, all of the limitations of claim 4 are taught by claim 3 of the patent, as previously modified by Beak.
Regarding claim 5, all of the limitations of claim 5 are taught by claim 4 of the patent, as previously modified by Beak.
Regarding claim 6, all of the limitations of claim 6 are taught by claim 5 of the patent, as previously modified by Beak.
Regarding claim 7, all of the limitations of claim 7 are taught by claim 6 of the patent, as previously modified by Beak.
Regarding claim 8, all of the limitations of claim 8 are taught by claim 7 of the patent, as previously modified by Beak.
Regarding claim 9, all of the limitations of claim 9 are taught by claim 8 of the patent, as previously modified by Beak.
Regarding claim 10, all of the limitations of claim 10 are taught by claim 9 of the patent, as previously modified by Beak.
Regarding claim 11, all of the limitations of claim 11 are taught by claim 10 of the patent, as previously modified by Beak.
Regarding claim 12, all of the limitations of claim 12 are taught by claim 11 of the patent, as previously modified by Beak.
Regarding claim 13, all of the limitations of claim 13 are taught by claim 13 of the patent, as previously modified by Beak.
Regarding claim 14, all of the limitations of claim 14 are taught by claim 14 of the patent, as previously modified by Beak.
Regarding claim 15, all of the limitations of claim 15 are taught by claim 15 of the patent, as previously modified by Beak.
Regarding claim 16, all of the limitations of claim 16 are taught by claim 16 of the patent, as previously modified by Beak.
Regarding claim 17, all of the limitations of claim 17 are taught by claim 17 of the patent, as previously modified by Beak.
Regarding claim 18, all of the limitations of claim 18 are taught by claim 18 of the patent, as previously modified by Beak.
Regarding claim 19, all of the limitations of claim 19 are taught by claim 12 of the patent, as previously modified by Beak.
Regarding claim 20, all of the limitations of claim 20 are taught by claim 1 of the patent.
Regarding claim 21, Claim 1 of the patent is silent in regards to a bank on the reflective barrier.
Beak discloses a bank disposed on the reflective barrier (FIG. 1: 165, see paragraph 0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the bank of Beak to the invention of Claim 1 so as to open a hole for disposing the light emitting layer (see paragraph 0037).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 20-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (U.S. Pub. No. 2013/0032803 A1).
Regarding claim 20, Moon discloses a display device, comprising:
a substrate (FIG. 1: 10, see paragraph 0044);
a sub-pixel on the substrate, the sub-pixel including a light emitting element disposed in a light emitting area (FIG. 1: 118, see paragraph 0044);
a reflective barrier on the substrate and laterally surrounding a perimeter of the light emitting area of the sub-pixel (FIG. 1: 116/17, see paragraph 0044 and 0046), the reflective barrier including:
an insulation layer having an upper surface and an inner sidewall facing the light emitting area of the sub-pixel (FIG. 1: 17, see paragraph 0046); and
a reflective layer on the upper surface of the insulation layer, the reflective layer extending from the upper surface of the insulation layer over the inner sidewall of the insulation layer (FIG. 9: 116, see paragraph 0074, 116 contacts 216d and as such, while not explicitly shown, is disposed on the upper surface of 17).
Regarding claim 21, Moon discloses a bank on the reflective layer (FIG. 1: 19, see paragraph 0069).
Regarding claim 22, Moon discloses a driving transistor on the substrate (FIG. 1: 200 see paragraph 0042);
a source or drain terminal electrically coupled to the driving transistor (FIG. 1: 212d, see paragraph 0042); and
a pixel contact hole extending into the insulation layer from the upper surface to the source or drain terminal, the pixel contact hole disposed between the inner surface of the 
wherein the reflective layer covers the upper surface of the insulation layer between the pixel contact hole and the inner surface of the insulation layer (FIG. 1: 116, see paragraph 0075 16 contacts 216d and as such, while not explicitly shown, covers the upper surface between the contact hole for 216d and the sidewall).
Regarding claim 24, Moon discloses the bank covers the upper surface, first side surface, and second side surface of the insulation layer (FIG. 1: 19, see paragraph 0069).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. Pub. No. 2013/0032803 A1) in view of Rhee et al. (U.S. Patent No. 7,776,641 B2).
Regarding claim 23, Moon discloses the bank overlies the pixel contact hole (FIG. 1: 19). Moon is silent in regards to extends at least partially into the pixel contact hole.
Rhee discloses the bank extends at least partially into the pixel contact hole (FIG. 2: 150 extends into contact hole, see col. 5, line 32). Examiner notes this feature is a product of using a thin film as the drain electrode creating space within the pixel contact hole for the bank to fill, rather than the solid electrode utilized by Moon. Rhee evidences that within the prior art it is well known to use this kind of electrode and have the bank fill into the hold. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the configuration of Rhee for that of Moon. The motivation to do so is that would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(B).
Regarding claim 25, Moon discloses the light-emitting element includes an anode (FIG. 1: 110, see paragraph 0059).
Moon is silent in regards to the anode formed on the upper surface of the insulation layer between the outer surface and the pixel contact hole, and extending into the pixel contact hole and over the inner surface of the insulation layer.
Rhee discloses the anode formed on the upper surface of the insulation layer between the outer surface and the pixel contact hole, and extending into the pixel contact hole and over the inner surface of the insulation layer (FIG. 2: 143, see col. 5, line 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the configuration of Rhee for that of Moon. The motivation to do so is that would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819